 Case 19-07011    Doc 36   Filed 03/31/20 Entered 03/31/20 13:04:55   Desc Main
                            Document     Page 1 of 22




 SIGNED THIS: March 31, 2020




                              _______________________________
                                        Mary P. Gorman
                                United States Bankruptcy Judge
 ___________________________________________________________

                    UNITED STATES BANKRUPTCY COURT

                       CENTRAL DISTRICT OF ILLINOIS

In Re                               )
                                    )      Case No. 18-71832
ROBERT F. BRADY, Sr.,               )
                                    )      Chapter 7
                  Debtor.           )
___________________________________ )
                                    )
THOMAS J. PLIURA and                )
PAM H. PLIURA,                      )
                                    )
                  Plaintiffs,       )
                                    )
      v.                            )      Adv. No. 19-07011
                                    )
ROBERT F. BRADY, Sr.,               )
                                    )
                  Defendant.        )


                              OPINION

        Before the Court, after trial, is an Amended Complaint Objecting to

Dischargeability of Debt. Thomas and Pam Pliura claim that a debt owed to them

by the Debtor is nondischargeable by reason of false representations made by the
 Case 19-07011      Doc 36   Filed 03/31/20 Entered 03/31/20 13:04:55   Desc Main
                              Document     Page 2 of 22


Debtor, both in writing and orally, to obtain a loan of $1 million from them. For

the reasons set forth herein, judgment will be entered in favor of the Pliuras and

against the Debtor. The debt will be excepted from the Debtor’s discharge.



                      I. Factual and Procedural Background

        Robert F. Brady (“Debtor”) filed his voluntary Chapter 7 bankruptcy petition

on December 18, 2018. On his Statement of Financial Affairs, the Debtor said that

he is involved with two businesses: Pride Homes Inc. d/b/a Keystone Homes

(“Pride Homes”) and Clinton RCC LLC (“Clinton RCC”). He described Pride Homes

as engaged in residential and commercial construction and said that he is

president of the corporation but owns no stock in it. He described Clinton RCC as

a real estate holding and management company that commenced doing business

in 2012. He claimed that he is involved in the business but does not have a

member interest. On his Schedule E/F: Creditors Who Have Unsecured Claims,

the Debtor listed Thomas and Pam Pliura as being owed $1,808,431 relating to a

“Promissory Note - Business.” The Debtor received his discharge on April 16,

2019.

        On April 4, 2019, Thomas and Pam Pliura timely filed this adversary

proceeding seeking a determination of the dischargeability of the debt owed to

them by the Debtor. The Pliuras’ First Amended Complaint, filed August 7, 2019,

alleged that the debt owed to them was obtained by fraud and misrepresentation

and is therefore nondischargeable. According to the Pliuras, the Debtor obtained

a $1 million loan from them by misrepresenting the nature and value of his

purported ownership interest in real estate that was to secure the loan.


                                        -2-
 Case 19-07011    Doc 36    Filed 03/31/20 Entered 03/31/20 13:04:55    Desc Main
                             Document     Page 3 of 22


Specifically, the Pliuras alleged that the Debtor represented in writing that he and

his brother, Edward Brady, owned apartment and condominium buildings at

1700, 1708, 1710, and 1712 Rockingham Drive in Normal, Illinois (“the

Rockingham properties”), and that the Rockingham properties were free and clear

of liens. Both representations were subsequently found to be false. In reliance on

those representations, the Pliuras said that they lent the Debtor and his brother

$1 million, which is still owed along with accrued interest in excess of $800,000.

      The Debtor answered the amended complaint denying many of the material

allegations, although he did admit borrowing the money from the Pliuras and

signing the documents that contained the representations of his free-and-clear

ownership of the Rockingham properties. The case was tried on January 30, 2020.

      The Pliuras’ attorney called the Debtor as the first witness. The Debtor said

that he had a masters degree in business administration and had begun working

in banking when he finished his education. He said that while he was in banking,

he had worked as a credit analyst reviewing financial documents for commercial

loan approvals. After several years working in banking, he joined the family

business of Brady Homes in 1992. He described Brady Homes as a residential

construction business started by his father and later owned by him and his

brothers, Edward and William. He said that, over the years, Brady Homes had

built as many as 1500 homes in the Bloomington/Normal, Illinois, area and that

it also built and managed apartments and condominiums. The Debtor also

acknowledged that, through his work with Brady Homes and his partial ownership

of a title company, he was familiar with the documentation needed to transfer title

to property and the concept of clear title.


                                        -3-
 Case 19-07011    Doc 36   Filed 03/31/20 Entered 03/31/20 13:04:55   Desc Main
                            Document     Page 4 of 22


      The Debtor also described two other businesses he owned with his brothers:

Pinehurst Development Inc. (“Pinehurst”) and Brew of Illinois LLC (“Brew”). He

described Pinehurst as an entity formed to develop residential properties and to

hold investment properties. He said that he believed that he and his two brothers

each had owned a one-third interest in Pinehurst in 2010 but that, by the time of

the trial, he had no current interest in the company and believed it was defunct.

He described Brew as a company formed to hold investment properties and

acknowledged that, in 2010, he also owned a one-third interest in the company.

His brothers owned the balance of Brew, and, at the time of trial, he was

uncertain of the status of the company.

      Referring to Thomas Pliura as “Dr. Pliura,” the Debtor said that they had

been acquainted since 1992. He identified a document labeled “Standard

Promissory Note” (“Note”) signed by himself and his brother, Edward Brady,

evidencing their joint promise to pay to Dr. Pliura and his wife, Pam Pliura, the

sum of $1 million plus interest at the rate of 6%. The Note was dated October 29,

2010, and provided that principal and interest were due to be paid in full by May

2, 2011. He confirmed that the Note was executed based on a loan made by the

Pliuras to him and his brother. He also identified another document labeled

“Security Agreement” that also had been signed by him and his brother on

October 29, 2010. The Security Agreement purported to grant a security interest

in favor of the Pliuras on the Rockingham properties. Each of the Rockingham

properties was described by address, tax identification number, and by the

number of units contained in each building on the properties.

      The Security Agreement referred to the Debtor and Edward Brady


                                      -4-
 Case 19-07011       Doc 36   Filed 03/31/20 Entered 03/31/20 13:04:55   Desc Main
                               Document     Page 5 of 22


collectively as “Makers” and to all of the Rockingham properties collectively as the

“Collateral.” The Security Agreement provided that “Makers stipulate and

represent they are the sole, legal and equitable owner of the Collateral.” Further,

“Makers” warranted that “[n]o other security agreement, financing statement, or

other security instrument covering the Collateral exists.” Additionally, “Makers”

warranted that they “will not create or allow any other security interest or lien on

the Collateral[.]”

      The Debtor admitted that the representations he made in the Security

Agreement were not true and agreed that the representations were, in fact,

misleading and false. All of the Rockingham properties were owned by Pinehurst

and Brew, not by the Debtor and his brother. And, at the time the Security

Agreement was signed, the Rockingham properties described as the Collateral

were all encumbered by mortgages to Busey Bank. The Debtor discussed an

appraisal that had been ordered at the time of the transaction with the Pliuras

and acknowledged that, although the appraisal was not received until after the

transaction, it reflected that the Rockingham properties had a collective value of

approximately $1.6 million. He initially said that the Busey Bank mortgage on the

Rockingham properties, at the time, was $1.3 million but later admitted that the

Rockingham properties were cross-collateralized to secure other loans. When

Busey Bank accepted a deed in lieu of foreclosure with respect to all of the

properties in which the Debtor and his brothers were involved in mid-2011, they

owed Busey Bank $6 million and had total real estate collateral with a value of

only $3 million. With respect to the Rockingham properties, he admitted that he

and his brothers were “underwater” and, at the time they entered into the loan


                                         -5-
 Case 19-07011     Doc 36   Filed 03/31/20 Entered 03/31/20 13:04:55    Desc Main
                             Document     Page 6 of 22


transactions with the Pliuras, they were in a “financial crisis.”

      With respect to the actual loan transaction with the Pliuras, the Debtor

denied having a clear recollection of his conversations with Dr. Pliura and

suggested that Dr. Pliura spoke more frequently with his brothers. He

acknowledged knowing that Dr. Pliura wanted collateral for the loan he and his

wife had agreed to make and that the Pliuras expected to be protected by the

equity in the property in which they intended to take a secured interest. He said

that he thought the Rockingham properties had been selected by Dr. Pliura as

collateral because there was equity in those properties. He did not, however, have

any recollection of actually informing Dr. Pliura that there were mortgage liens

against the properties and that the properties were cross-collateralized and

actually “underwater.” He said that a spreadsheet of all of the Bradys’ properties

and mortgages had been prepared at the time and that he believed that Dr. Pliura

had been given a copy of the document. He could not, however, produce the

document, and he admitted that he had not personally given a copy to Dr. Pliura.

He thought one of his brothers had given Dr. Pliura a copy of the spreadsheet.1

The Debtor said that the money borrowed from the Pliuras was used to pay the

bills of Brady Homes and that he had no idea of how the money was going to be

paid back after it was borrowed. He admitted that he was aware that the Pliuras

expected to be repaid and that they intended to take a lien on the Rockingham

properties to make certain that they would be paid.

      Although the Debtor also denied any recollection of having read the Security



      1
         Neither William Brady nor Edward Brady was called as a witness by the Debtor
to verify this statement.

                                        -6-
 Case 19-07011    Doc 36   Filed 03/31/20 Entered 03/31/20 13:04:55    Desc Main
                            Document     Page 7 of 22


Agreement before he signed it, he admitted that Dr. Pliura had emailed copies of

the draft documents to his brother the day before the loan closing and that his

brother had forwarded the documents to him. He said that portions of the

documents were blank when he received them before closing but acknowledged

that the pre-printed portions of the documents containing the representations of

free-and-clear ownership were in the copies received by him before closing. He

also identified emails he had exchanged with Dr. Pliura after receiving the draft

documents but before the closing regarding some of the terms of the Note. He

acknowledged that the documents were fully completed before he signed them and

that the handwriting on the documents, other than the signatures of himself and

his brother, was that of Dr. Pliura.

      Dr. Thomas Pliura also testified. Dr. Pliura stated that he had obtained his

medical degree in 1983 and a law degree in 1987. He initially practiced emergency

medicine but currently practices through an urgent care clinic. He also maintains

a law practice that initially handled healthcare-related defense cases but now does

more plaintiffs’ work. He also works on some prisoner cases through

appointments from the District Court. He does not handle real estate or

transactional legal matters.

      Dr. Pliura testified that he had known the “Brady boys”—William, Edward,

and the Debtor, Robert—for many years. He said that, in August 2010, while he

was on a fishing trip in Canada, he received a phone call from William Brady, who

was then an Illinois state senator and the Republican candidate for Illinois

governor. Sen. Brady advised Dr. Pliura that he and his brothers were having

financial difficulties and needed to borrow $1 million quickly. Dr. Pliura was told


                                       -7-
 Case 19-07011    Doc 36    Filed 03/31/20 Entered 03/31/20 13:04:55    Desc Main
                             Document     Page 8 of 22


by Sen. Brady that the money was needed to pay subcontractors who had done

work for the Bradys’ construction company and were threatening to go to the

newspapers about the lack of payment. Sen. Brady was concerned about the

adverse publicity on his campaign. Dr. Pliura told Sen. Brady that he could not

make any loan until he returned from his vacation.

      After he returned from his trip, Dr. Pliura met with Sen. Brady and talked

to Edward Brady and the Debtor about the requested loan. He learned from them

that there was a great urgency for them to borrow money to avoid the filing of liens

by unpaid subcontractors and to avoid adverse publicity that might impact Sen.

Brady’s gubernatorial campaign. To satisfy their immediate needs, Dr. Pliura

agreed to lend the Bradys $350,000 and then to determine if there was collateral

to secure a larger loan. He also wanted to see appraisals before lending any more

money. On September 24, 2010, the Pliuras lent the Debtor and Edward Brady

$350,000, and the Debtor and Edward Brady signed a promissory note for that

amount plus 6% interest to be paid back by March 25, 2011. Dr. Pliura said that

Sen. Brady did not sign the note due to political considerations.

      Thereafter, Dr. Pliura continued to talk with the Bradys, including the

Debtor, who he described as the “go-to guy” in the Bradys’ businesses. Dr. Pliura

said that it was his idea to have real estate as collateral for the loan and that he

was advised by the Bradys that the Rockingham properties were worth more than

$1 million, had no mortgages against them, and generated significant rental

income. He said that Sen. Brady did not want a mortgage recorded against the

Rockingham properties by the Pliuras, again for political reasons. He decided to

prepare the Security Agreement in order to obtain a lien on the Rockingham


                                        -8-
 Case 19-07011     Doc 36   Filed 03/31/20 Entered 03/31/20 13:04:55   Desc Main
                             Document     Page 9 of 22


properties. He said that the loan would not have been made by him and his wife

without the Bradys pledging what he believed was unencumbered real estate to

secure the loan.

      Dr. Pliura identified the Note and Security Agreement that were signed by

the Debtor and Edward Brady on October 29, 2010. He said that he had prepared

the documents and emailed drafts to Edward Brady. He later received an email

from the Debtor asking about how the earlier $350,000 note would be treated in

view of the fact that the new documents referred to a $1 million loan but only an

additional $650,000 was expected to be advanced. Dr. Pliura replied that the old

note would be cancelled and the entire debt rolled into the new transaction. He

also said that he had received some old appraisal information prior to the loan

closing but did not see the most current appraisal until April 2011.

      The closing of the loan took place at the Bradys’ business offices in

Bloomington, Illinois, on October 29, 2010. Dr. Pliura said that all three of the

Bradys were present and he believed that his wife was also present. He filled in

the blanks on the Security Agreement at the closing including the addresses, tax

identification numbers, and descriptions of the Rockingham properties. He said

that he saw all three of the Bradys review the final documents at the closing

before the documents were signed by the Debtor. Dr. Pliura testified that, at the

closing, he made the request that the wives of the Debtor and Edward Brady sign

the Note. He had been advised to make the request by his accountant. He said

that all three of the Bradys, including the Debtor, specifically replied to that

request by declining to have their wives sign, saying that it was not necessary

because the Pliuras were receiving a lien on collateral with a value that more than


                                       -9-
 Case 19-07011    Doc 36    Filed 03/31/20 Entered 03/31/20 13:04:55    Desc Main
                             Document     Page 10 of 22


covered the amount of their loan. He recalled the Debtor and his brothers all

assuring him that, based on the value of the collateral, the Pliuras were protected.

Based on those assurances, he proceeded with the loan, and the documents were

signed.

      Dr. Pliura said that one payment was tendered by the Bradys on the Note,

but the check bounced. No other payments were ever tendered. In April 2011, he

retained an attorney to look into collection of the Note and learned, after the

attorney ordered and received a title search, that the Rockingham properties were

owned by Pinehurst and Brew and were fully encumbered to Busey Bank. He

contacted the Debtor for information and received current appraisals showing the

Rockingham properties were valued at $1.68 million. He also learned that Busy

Bank’s mortgages against the Rockingham properties totaled $2.7 million. At that

point, he felt that he had been “hoodwinked” and was “out of the money.”

      The Bradys and Dr. Pliura exchanged emails about the situation, but the

Pliuras never received any payments, and the Bradys did not sign the additional

documents prepared by the Pliuras’ attorney to secure the Pliuras’ lien on the

Rockingham properties. Dr. Pliura learned in July 2011 that the Rockingham

properties had been transferred to Busey Bank through a deed in lieu of

foreclosure. He said that he had requested the Bradys to provide him with a

spreadsheet of their holdings but they had never provided that information, either

before or after the loan transaction closed. Dr. Pliura said that he made numerous

requests for payment from the Debtor over the years but was repeatedly told that

the market was sour and the Bradys were waiting for the market to turn around.

In 2018, he filed a state court lawsuit to collect on the Note, and the Debtor then


                                       -10-
 Case 19-07011     Doc 36   Filed 03/31/20 Entered 03/31/20 13:04:55    Desc Main
                             Document     Page 11 of 22


filed his bankruptcy.

      Under cross-examination, Dr. Pliura admitted that he could not recall if it

was the Debtor who told him that the Debtor owned the Rockingham properties

personally with his brother. He said, however, that he assumed that they owned

the properties personally and he was not corrected by the Debtor when he

prepared the Security Agreement to reflect that ownership. He admitted that he

was aware that the Bradys were in financial trouble and that the real estate

industry was generally not doing well in 2010. But he said that he assumed the

Bradys’ situation was a “blip” as he continued to see them socializing at the

country club, and he believed that they would not cheat him due to their many

years of friendship. He denied having any idea that it might be unbelievable that

the Bradys would have unencumbered properties notwithstanding their financial

situation. He admitted that he was “stupid” for not retaining counsel to represent

him in the loan transaction.

      At the close of testimony, the attorneys for both parties presented

arguments and citation to authority. The matter is ready for decision.



                                 II. Jurisdiction

      This Court has jurisdiction over the issues before it pursuant to 28 U.S.C.

§1334. All bankruptcy cases and proceedings filed in the Central District of Illinois

have been referred to the bankruptcy judges. CDIL-Bankr. LR 4.1; see 28 U.S.C.

§157(a). The determination of the dischargeability of a particular debt is a core

proceeding. 28 U.S.C. §157(b)(2)(I). The issues here arise from the Debtor’s

bankruptcy itself and from the provisions of the Bankruptcy Code and may


                                       -11-
 Case 19-07011     Doc 36   Filed 03/31/20 Entered 03/31/20 13:04:55     Desc Main
                             Document     Page 12 of 22


therefore be constitutionally decided by a bankruptcy judge. See Stern v. Marshall,

564 U.S. 462, 499 (2011).



                                III. Legal Analysis

      The Pliuras brought their adversary complaint against the Debtor based on

allegations of misrepresentations made both orally and in writing. They relied on

§523(a)(2), which provides, in relevant part:

      (a) A discharge under section 727, 1141, 1192, 1228(a), 1228(b), or
      1328(b) of this title does not discharge an individual debtor from any
      debt—

      ...

             (2) for money, property, services, or an extension, renewal, or
             refinancing of credit, to the extent obtained by—

             (A) false pretenses, a false representation, or actual fraud,
             other than a statement respecting the debtor’s or an insider’s
             financial condition;

             (B) use of a statement in writing—

                   (i) that is materially false;

                   (ii) respecting the debtor’s or an insider’s financial
                   condition;

                   (iii) on which the creditor to whom the debtor is liable for
                   such money, property, services, or credit reasonably
                   relied; and

                   (iv) that the debtor caused to be made or published with
                   intent to deceive[.]

11 U.S.C. §523(a)(2)(A), (B).

      The Pliuras’ First Amended Complaint sets forth two counts, one under


                                        -12-
 Case 19-07011     Doc 36   Filed 03/31/20 Entered 03/31/20 13:04:55     Desc Main
                             Document     Page 13 of 22


§523(a)(2)(A) and the other under §523(a)(2)(B). Under §523(a)(2)(A), the Pliuras

were required to prove that, in connection with their loan transaction: (1) the

Debtor made a false representation or omission; (2) the Debtor knew the

misrepresentation was false or made the representation with reckless disregard

for the truth; (3) the Debtor made the misrepresentation with intent to deceive;

and (4) they justifiably relied on the misrepresentation in making the loan. Ojeda

v. Goldberg; 599 F.3d 712, 716-17 (7th Cir. 2010); Goldberg Securities, Inc. v.

Scarlata (In re Scarlata), 979 F.2d 521, 525 (7th Cir. 1992). The justifiable reliance

required of the Pliuras would not include a duty to investigate unless the falsity

of the misrepresentations was readily apparent; a lender cannot turn a blind eye

on patently false representations. Field v. Mans, 516 U.S. 59, 71 (1995); Ojeda,

599 F.3d at 717.

      To prevail under §523(a)(2)(B), the Pliuras were required to prove that the

Debtor submitted to them, as part of their loan transaction, a written statement

(1) that was materially false; (2) that included information respecting the Debtor’s

financial condition; (3) that they reasonably relied on in extending the loan; and

(4) that the Debtor made or published with intent to deceive. Matter of Sheridan,

57 F.3d 627, 633 (7th Cir. 1995); Financial Pacific Leasing, LLC v. Kilaru (In re

Kilaru), 552 B.R. 806, 810 (Bankr. N.D. Ill. 2016). The Pliuras’ burden of proof

under both §523(a)(2)(A) and §523(a)(2)(B) was a preponderance of the evidence.

Grogan v. Garner, 498 U.S. 279, 290 (1991).

      Some courts have suggested that the provisions of §523(a)(2)(A) and

§523(a)(2)(B) are mutually exclusive. Alford v. Cassel (In re Cassel), 322 B.R. 363,

371 (Bankr. C.D. Ill. 2005) (Perkins, J.) (citations omitted); see also Am. Nat’l Bank


                                        -13-
 Case 19-07011     Doc 36   Filed 03/31/20 Entered 03/31/20 13:04:55    Desc Main
                             Document     Page 14 of 22


v. Dalcourt (In re Dalcourt), 354 B.R. 868, 874 (Bankr. N.D. Iowa 2006). False

statements relied upon by the creditor are, as a matter of substance, either

respecting a debtor’s financial condition or they are not. If they are, then they are

only actionable if they were made in writing, and the action may be brought only

under §523(a)(2)(B). Thus, the issue of whether the statements at issue in any

particular case are respecting a debtor’s financial condition is key to determining

whether an action has been properly brought and whether a creditor has met the

required burden of proof.

      Guidance on whether a statement is respecting a debtor’s financial

condition comes from the United States Supreme Court’s decision in Lamar,

Archer & Cofrin, LLP v. Appling, ___ U.S. ___, 138 S. Ct. 1752, 201 L. Ed. 2d 102

(2018). In Appling, the Court found that all of the words of the statute should be

given their “ordinary meaning” and that the word “respecting” should be read

expansively. Id. at 1759-60. The Court declined to limit statements “respecting the

debtor’s . . . financial condition” to only include statements that provide extensive

information about all, or at least many, aspects of a debtor’s financial condition.

Id. Instead, the Court found that “a statement about a single asset” could be a

statement respecting a debtor’s financial condition. Id. at 1761. The Court found

that “[a] single asset has a direct relation to and impact on aggregate financial

condition, so a statement about a single asset bears on a debtor’s overall financial

condition and can help indicate whether a debtor is . . . able to repay a given debt

or not.” Id.

      Based on Appling, it is clear that the misrepresentations made by the Debtor

here were with respect to his financial condition. The misrepresentations related


                                       -14-
 Case 19-07011    Doc 36    Filed 03/31/20 Entered 03/31/20 13:04:55   Desc Main
                             Document     Page 15 of 22


to his ownership of real estate and whether there were liens against that property.

The information was provided in support of a loan request to establish the

likelihood that the loan, if made, would be repaid. For those reasons and as

explained in more detail below, the evidence presented at trial supports a finding

of nondischargeability under §523(a)(2)(B) but not under §523(a)(2)(A).



A. The Debtor’s obligation to the Pliuras is nondischargeable under §523(a)(2)(B).

      The Debtor does not dispute that he owes the Pliuras $1 million plus

accrued interest. He borrowed the money, signed the Note, and has not paid the

debt. The Note covers the entire $1 million transaction; it includes the $650,000

advanced when the Note was signed and the $350,000 advanced earlier. The

$350,000 obligation was renewed and extended by the execution of the Note and

is therefore properly included in the nondischargeable debt even though the

written misrepresentations were made after the initial $350,000 loan transaction.

See 11 U.S.C. §523(a)(2).

      There also is no dispute that the Debtor made materially false statements

in writing respecting his financial condition as part of his loan transaction with

the Pliuras. He signed the Security Agreement that contained express

representations that he owned the Rockingham properties with his brother and

that the Rockingham properties were not encumbered by liens. Both statements

were false, and he admitted they were false at trial. He also acknowledged that he

knew that Dr. Pliura was insisting on real estate collateral as a condition of

finalizing the $1 million loan and, accordingly, he knew that the information he

was providing about the Rockingham properties and the warranties in the


                                      -15-
 Case 19-07011     Doc 36   Filed 03/31/20 Entered 03/31/20 13:04:55     Desc Main
                             Document     Page 16 of 22


Security Agreement were material to the transaction. The Debtor did not seriously

contest this element of proof at trial.

      The Pliuras also met their burden of proof on the issue of whether the

Debtor made the false written statements with intent to deceive. The evidence

established that the Debtor intended to deceive the Pliuras into believing that they

were receiving a lien on free-and-clear real estate collateral with a value sufficient

to fully secure their loan. Although intent may be proven by direct evidence,

developing such proof can be a difficult task because wrongdoers rarely admit to

their wrongful conduct. Accordingly, “wrongful intent may ‘logically be inferred

from a false representation which the debtor knows or should know will induce

another to make a loan.’” Sheridan, 57 F.3d at 633 (citing In re Kimzey, 761 F.2d

421, 424 (7th Cir. 1985)). Further, a “debtor’s intent to deceive may also be

demonstrated by showing reckless indifference to, or reckless disregard for, the

accuracy of information” presented in documents tendered in support of a loan

request or in the actual loan documents. Webster Bank v. Contos (In re Contos),

417 B.R. 557, 565 (Bankr. N.D. Ill. 2009) (citations omitted).

      The Debtor admitted that he received the loan documents prepared by Dr.

Pliura before the loan closing but says that he does not recall that he read them.

He admitted at trial, however, that he noticed the documents referred to the $1

million loan and emailed Dr.Pliura for clarification of how the $350,000 prior note

would be addressed. That testimony establishes that he at least read parts of the

documents. Dr. Pliura’s unrebutted testimony was that, at the closing on October

29, 2010, he filled in the Collateral section on the Security Agreement using

information about the Rockingham properties that the Bradys provided to him,


                                          -16-
 Case 19-07011    Doc 36    Filed 03/31/20 Entered 03/31/20 13:04:55    Desc Main
                             Document     Page 17 of 22


and that he saw all of the Bradys, including the Debtor, read and review the final

documents before the Debtor signed them. The Court did not find the Debtor’s

testimony that he may not have read the documents credible. And, in any event,

if he signed documents containing express but false warranties that he knew the

Pliuras were relying on, then his intent to deceive is established by his admitted

reckless disregard and indifference to the accuracy of his warranties.

      A key piece of evidence on the issue of the Debtor’s intent to deceive was Dr.

Pliura’s unrebutted testimony that, when he asked at the closing for the wives of

the Debtor and his brother to sign the Note, he was told by the Debtor and both

of his brothers that those signatures were unnecessary because the Rockingham

properties provided coverage for the $1 million loan and the Pliuras were fully

protected by that collateral. Those representations were clearly false, and the

Debtor knew it. The Bradys were underwater on the Rockingham properties, and

the Debtor admitted that, due to the cross-collateralization of Busey Bank’s loans

and mortgages, there was no equity in the Rockingham properties to protect the

Pliuras. If Dr. Pliura’s recitation of that conversation was wrong, the Debtor could

have so testified, but he did not. Thus, the resolution of the question of whether

there was intent to deceive is not a close call; the Debtor intended to deceive the

Pliuras regarding his ownership and the free-and-clear status of the Rockingham

properties that the Piluras had been led to believe was available to secure their

loan. There is no question, based on Dr. Pliura’s unrebutted testimony, that if the

Debtor and his brothers had told the truth—that they were totally underwater on

their real estate holdings and had nothing to offer the Pliuras as collateral—the

loan would not have been made on October 29, 2010. The truth was not told,


                                       -17-
 Case 19-07011     Doc 36   Filed 03/31/20 Entered 03/31/20 13:04:55     Desc Main
                             Document     Page 18 of 22


however, and the loan was made.

      The final element of proof required of the Pliuras was that they reasonably

relied on the misrepresentations of the Debtor in making the loan. Reasonable

reliance is a higher standard than justifiable reliance, and the heightened

requirements of §523(a)(2)(B) serve to balance the interests of both debtors and

creditors. Appling, 138 S. Ct. at 1763-64. Whether a creditor’s reliance was

reasonable is decided on a case-by-case basis. Matter of Bonnett, 895 F.2d 1155,

1157 (7th Cir. 1989). Frequently, courts consider a creditor’s compliance with its

own standard lending practices along with industry standards and customs when

evaluating whether reliance in a particular case was reasonable. Colchester State

Bank v. Phillips (In re Phillips), 367 B.R. 637, 645 (Bankr. C.D. Ill. 2007) (Perkins,

J.). Here, of course, the Pliuras are not traditional lenders and have no standard

practices or any relation to the lending industry; it would be unfair and

inappropriate to evaluate their reliance as though they were commercial bankers.

Thus, the Court must evaluate their reliance based on the precept that

“reasonable reliance does not generally require creditors to conduct an

investigation prior to entering into agreements with prospective debtors[.]” In re

Morris, 223 F.3d 548, 554 (7th Cir. 2000). But, at the same time, creditors cannot

ignore “obvious red flags.” Harris N.A. v. Gunsteen (In re Gunsteen), 487 B.R. 887,

902 (Bankr. N.D. Ill. 2013).

      In his closing argument, the Debtor’s attorney concentrated almost

exclusively on this element of required proof. He suggested that there were so

many “red flags” surrounding the Bradys’ financial condition that the Pliuras

should have known that the information they were relying on could not be true.


                                        -18-
 Case 19-07011    Doc 36    Filed 03/31/20 Entered 03/31/20 13:04:55    Desc Main
                             Document     Page 19 of 22


Likewise, in his cross-examination of Dr. Pliura, the Debtor’s attorney questioned

Dr. Pliura on how he could have possibly believed that the Bradys had any free-

and-clear property to pledge when they were in obvious financial crisis. The

defense asserted here by the Debtor—that his lies were so obvious they should not

have been believed—is a tough one to make because it shifts blame from the

wrongdoer to the victim. And here, the defense is just not credible. All things

considered, the Pliuras’ reliance on the representations made by the Debtor was

reasonable.

      In making the loan, the Pliuras relied on the information that the

Rockingham properties were owned by the Debtor and his brother, were valued

in excess of $1 million, and were free and clear of liens of other creditors. One of

the weaknesses in the Pliuras’ proof was that, numerous times in his testimony,

Dr. Pliura referred to conversations with the Bradys generally and without specific

reference to the Debtor. Likewise, the Debtor admitted knowing that the Pliuras

expected their loan to be fully collateralized but denied being the person who gave

the Pliuras specific information about the Rockingham properties. Rather, he

deflected to his brothers, suggesting that they were the information providers. But

the Pliuras did not solely rely on the bits and pieces of information they received

from the various Bradys as they put the transaction together. Rather, Dr. Pliura

put the information they were relying on in writing, and the Debtor signed that

writing.

      The Debtor does not deny that he received the draft closing documents

before the closing and that those draft documents included the warranties of

ownership and free-and-clear title. He also did not deny knowing that the


                                       -19-
 Case 19-07011    Doc 36   Filed 03/31/20 Entered 03/31/20 13:04:55   Desc Main
                            Document     Page 20 of 22


description of the collateral on the Security Agreement would be filled in with

information regarding the Rockingham properties. Dr. Pliura’s unrebutted

testimony was that he handwrote the information about the Rockingham

properties on the Security Agreement at the closing with Debtor and his brothers

present and that, thereafter, the Debtor and his brothers read the Note and

Security Agreement before signing. If the documents contained warranties or

representations based on incorrect information the Pliuras had received from

Edward or William Brady or information the Pliuras had misunderstood, the

closing was the time for the Debtor to speak up and disabuse the Pliuras of any

misunderstandings. But that did not happen. The Debtor signed the documents

confirming the information upon which the Pliuras were relying. The Pliuras’

reliance on the Debtor’s written confirmation was reasonable and required no

further investigation on their part.

      Additionally, this Court found Dr. Pliura’s testimony on why he made the

loan credible and pertinent to the issue of reliance. He had been friends with the

Bradys for years; their wives were also friends. He knew that William Brady was

a state senator and a candidate for governor and, apparently, he held Sen. Brady

in high regard. He knew the Bradys as successful businessmen in the community,

and, despite also knowing of their current financial distress and urgent need to

borrow money, he had no reason to think that any of the Bradys, including the

Debtor, would look him in the eye and lie. The Pliuras reasonably relied on their

friendship with the Debtor and the Debtor and his family’s good reputation in the

community in making the loan.

      In making its decision, the Court did consider whether the failure of the


                                       -20-
 Case 19-07011     Doc 36    Filed 03/31/20 Entered 03/31/20 13:04:55      Desc Main
                              Document     Page 21 of 22


Pliuras to actually secure the Rockingham properties as collateral for their loan

with properly recorded documents should defeat their claim.2 But the Pliuras’ loss

did not arise from that failure. If they had prepared and the Debtor had signed a

mortgage that was subsequently recorded, they would have still been “out of the

money” as Dr. Pliura put it. Their loss stems from the Debtor’s misrepresentation

of ownership and his misrepresentation of the free-and-clear status of the

Rockingham properties offered as collateral. Any mortgage the Pliuras might have

recorded would have either been outside of the chain of title due to the Debtor’s

misrepresentation of ownership or would have been behind Busey Bank’s cross-

collateralized mortgages that exceeded the value of the Rockingham properties.

      The Pliuras met their burden of proof on each element of the cause of

action, and all of the obligations of the Debtor pursuant to the $1 million Note

signed on October 29, 2010, will be excepted from the Debtor’s discharge.



      B. The Pliuras did not meet their burden of proof under §523(a)(2)(A).

      As set forth above, courts often consider §523(a)(2)(A) and §523(a)(2)(B) as

mutually exclusive. Cassel, 322 B.R. at 371. That may not always be the case, but

it is the case here. The serious misrepresentations made by the Debtor were about

his financial condition and, because they were reduced to writing, were actionable

under §523(a)(2)(B). The other oral misrepresentations made by the Debtor, such


      2
         Article 9 of the Illinois Commercial Code governs secured transactions and the
use of security agreements. See generally 810 ILCS 5/9-101. With limited exceptions not
applicable here, security agreements may not be used for “the creation or transfer of an
interest in or lien on real property[.]” 810 ILCS 5/9-109(d)(11). Rather, recording a
mortgage drafted in substantial compliance with the statute is the proper method to
obtain and perfect a lien on real property under Illinois law. 765 ILCS 5/11(a).

                                         -21-
 Case 19-07011    Doc 36   Filed 03/31/20 Entered 03/31/20 13:04:55   Desc Main
                            Document     Page 22 of 22


as his assertion that his wife’s signature on the Note was not necessary because

the Pliuras were protected by taking the Rockingham properties as collateral,

were, in essence, also about his financial condition. Thus, the oral

misrepresentations are not actionable, in and of themselves, under §523(a)(2)(A),

although they were properly considered on the issue of the Debtor’s intent to

deceive. Because the Pliuras prevailed under §523(a)(2)(B), they cannot also

prevail under §523(a)(2)(A) under the circumstances and with the evidence

presented here. Judgment for the Debtor will be entered on the §523(a)(2)(A) cause

of action.



                               IV. Conclusion

      The Pliuras met their burden of proof on all issues of their cause of action

under §523(a)(2)(B). The Debtor obtained a $1 million loan from them using a

written statement that contained false representations about his financial

condition. The Debtor intended to deceive the Pliuras with his false statements

and knew that the information that was the substance of his false statements was

material to the loan transaction and to the Pliuras. The Pliuras reasonably relied

on the Debtor’s false statements. For these reasons, the entirety of the Debtor’s

obligations pursuant to the $1 million Note signed on October 29, 2010, will be

excepted from his discharge.

      This Opinion is to serve as Findings of Fact and Conclusions of Law

pursuant to Rule 7052 of the Rules of Bankruptcy Procedure.

      See written Order.

                                       ###


                                      -22-
